Citation Nr: 1208589	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  03-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD)

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.

3.  Entitlement to service connection for a hiatal hernia.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for urinary tract infection (UTI).

8.  Entitlement to service connection for a burn scar on the right middle finger.

9.  Entitlement to service connection for a sleep disorder.

10.  Entitlement to service connection for hordeolum of the right eyelid.

11.  Entitlement to service connection for residuals of anthrax vaccine.

12.  Entitlement to service connection for arthritis of the cervical spine.

13.  Entitlement to service connection for arthritis of the lumbar spine.

14.  Entitlement to service connection for arthritis of the right knee.

15.  Entitlement to service connection for arthritis of the feet.

16.  Entitlement to service connection for arthritis of the hands.

17.  Entitlement to service connection for arthritis of the wrists.

18.  Entitlement to service connection for arthritis of the elbows.

19.  Entitlement to service connection for arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACTDUTRA) from September 1985 to January 1986 and served on active duty from January 1987 to January 1989.  She had additional inactive duty training (INACDUTRA) at various times prior to separation in October 2000.  

In May 2010, the Board of Veterans' Appeals (Board) remanded the issues on appeal to the Department of Veterans Affairs (VA) regional office in Montgomery, Alabama (RO) to obtain additional private treatment records and to obtain nexus opinions on the issues on appeal.  A development letter was sent to the Veteran in May 2010 in order to obtain additional records, and VA examinations with nexus opinions were obtained in July 2010.  

Based on the above, there has been substantial compliance with the May 2010 remand instructions with respect to the issues decided below.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge sitting at the RO in February 2010.  A transcript of the hearing is of record.

For reasons discussed hereinbelow, the issues of entitlement to service connection for a psychiatric disorder other than PTSD, fibromyalgia, residuals of anthrax vaccine, tinnitus, UTI, and arthritis of the lumbar spine are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate her claims for service connection for PTSD, a hiatal hernia, hypertension, a burn scar of the right middle finger, a sleep disorder, hordeolum of the right eyelid, and arthritis of the neck, knees, feet, hands, wrists, elbows, and right shoulder; and she has otherwise been assisted in the development of her claims.

2.  The Veteran's statements that she has a PTSD, a hiatal hernia, hypertension, a burn scar of the right middle finger, a sleep disorder, hordeolum of the right eyelid, and arthritis of the neck, knees, feet, hands, wrists, elbows, and right shoulder due to service are not competent evidence.

3.  The findings on VA evaluations in July 2010 are competent, credible, and highly probative.

4.  The Veteran does not have PTSD due to service.

5.  The Veteran does not have a hiatal hernia due to service.

6.  The Veteran does not have hypertension due to service.

7.  The Veteran does not have a burn scar of the right middle finger due to service.

8.  The Veteran does not have a sleep disorder due to service.

9.  The Veteran does not have hordeolum of the right eyelid due to service.

10.  The Veteran does not have arthritis of the cervical spine due to service.

11.  The Veteran does not have arthritis of the knees due to service.

12.  The Veteran does not have arthritis of the feet due to service.

13.  The Veteran does not have arthritis of the hands due to service.

14.  The Veteran does not have arthritis of the wrists due to service.

15.  The Veteran does not have arthritis of the elbows due to service.

16.  The Veteran does not have arthritis of the right shoulder due to service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for PTSD have not been met.  38 U.S.C.A. §§ 101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304(f) (2011).

2.  The criteria for the establishment of service connection for a hiatal hernia have not been met.  38 U.S.C.A. §§ 101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for the establishment of service connection for a burn scar of the right middle finger have not been met.  38 U.S.C.A. §§ 101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2011).

4.  The criteria for the establishment of service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2011).

5.  The criteria for the establishment of service connection for hordeolum of the right eyelid have not been met.  38 U.S.C.A. §§ 101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2011).

6.  Hypertension was not incurred in or aggravated by active duty; nor may it be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2011).   

7.  Arthritis of the cervical spine was not incurred in or aggravated by active duty; nor may it be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2011).   

8.  Arthritis of the knees was not incurred in or aggravated by active duty; nor may it be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2011).   

9.  Arthritis of the feet was not incurred in or aggravated by active duty; nor may it be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2011).   

10.  Arthritis of the hands was not incurred in or aggravated by active duty; nor may it be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2011).   

11.  Arthritis of the wrists was not incurred in or aggravated by active duty; nor may it be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2011).   

12.  Arthritis of the elbows was not incurred in or aggravated by active duty; nor may it be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2011).   

13.  Arthritis of the right shoulder was not incurred in or aggravated by active duty; nor may it be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice to the Veteran was not sent in this case until later in the claims process; however, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran in June 2003 that informed her of the requirements needed to establish entitlement to service connection.  In accordance with the requirements of VCAA, the June 2003 letter informed the Veteran what evidence and information she was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter and was considered upon readjudication in supplemental statements of the case.  

The Veteran was informed in a March 2006 letter as to disability ratings and effective dates if any of her claims was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations with nexus opinions were conducted in July 2010.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues addressed in this decision.  

The Veteran has been given ample opportunity to present evidence and argument in support of her claims, including at her February 2010 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

It was contended on behalf of the Veteran in January 2012 that the RO failed to contact the Veteran in order to obtain recent Huntsville Hospital records, as directed by the Board's May 2010 remand, and that the July 2010 VA evaluation is inadequate because it is unclear whether the examiner actually reviewed the claims files as noted in the evaluation.  The Board notes that a development letter was sent to the Veteran's address of record in May 2010 requesting that she complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for VA assistance in obtaining copies of the records from the Huntsville Hospital and the Mental Health Center of Madison County.  Neither the completed authorization form or copies of the evidence were returned to VA.  The Board notes electronic mail from her service representative dated in June 2011 indicated the Veteran had been affected by the severe weather events in Alabama.  There is no indication, however, that any specific VA assistance is required as a result of her experiences nor that these events had prevented her from submitting additional evidence in support of her claims. 

With respect to the July 2010 VA examination, the Board finds the evaluation to be sufficient to adjudicate the issues decided below, as the report is 26 pages long, the examiner referred to findings in the claims files, such as noting the findings on service discharge examination in January 1989, and the examiner provided adequate rationale for the opinions provided.

The Board has reviewed the record in regard to whether the Veteran was afforded her due process rights in the development of evidence through testimony.  At the February 2010 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Acting Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  

Analyses of the Claims

The Veteran seeks service connection for PTSD, a hiatal hernia, hypertension, a burn scar of the right middle finger, a sleep disorder, hordeolum of the right eyelid, and arthritis of the neck, low back, knees, feet, hands, wrists, elbows, and right shoulder.  She has contended that these problems are related to service.  Because the evidence does not show evidence of a chronic disability in service or that any current disability is causally related to service, the preponderance of the evidence is against the claims and the appeals will be denied.

General Laws and Regulations

A "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  "Active military, naval, or air service" includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  It also includes any period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

The Court has held that regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation were inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In the case of hypertension or arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have held that lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

PTSD

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

If a PTSD claim is based on in-service personal assault, as in this case, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).

However, VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

VA regulations provide that in the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration, or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, are accepted as showing pre-service origin.  Congenital or developmental defects, such as personality disorders and mental deficiency, are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  VA General Counsel Precedent Opinion has held that service connection may be granted for disease, but not defects, which are congenital, developmental, or familial in origin when the evidence establishes the disorder was incurred in or aggravated by active service.  VAOGCPREC 82-90 (Jul. 18, 1990).

Although it was contended on behalf of the Veteran in January 2012 that the Veteran was never notified by VA of the specific requirements noted above for claims for service connection for PTSD based on a personal assault.  The Board would note, however, that the Veteran was sent a letter and Questionnaire by VA in July 2004 with information relevant to PTSD claims based on a personal assault.

According to a January 1985 medical history report prior to service, the Veteran had been hospitalized in 1977 and 1979.  She was having marital problems in 1979 and was hospitalized for three weeks in 1979 for depression.  She ended up getting a divorce.  She said that she had not had a problem with depression since 1979.  It was noted that the Veteran's depression appeared to be reactive.  The Veteran also noted a history of alcohol abuse, with abstinence from alcohol for the previous three years.  A mental status evaluation was considered to be within normal limits.  The impression was past history of reactive depression, no problem since 1979.  The Veteran's psychiatric condition was noted to be normal on her January 1985 medical examination report.  

Service treatment records for October 1985 reveal that the Veteran was sent for psychiatric evaluation with complaints of a two week history of nausea and vomiting with the notation that the Veteran felt a lot of stress and pressure to succeed; the provisional diagnosis was situational conversion reaction.  The Veteran indicated that she was having a problem with the physical part of boot camp and with relating to the other soldiers because she was several years older than them.  The impression was that no psychopathology was evident at the time of evaluation.  On her January 1986 discharge medical history report, she checked the boxes for having or having had depression or excessive worry and nervous trouble of any sort; treatment for depression on two occasions prior to service was noted.  Her psychiatric condition was noted to be normal on medical examination in January 1986.

The Veteran was seen in May 1987 with complaints of difficulty coping with stressors in her personal and professional life.  She and her spouse were recovering alcoholics, and she was having marital problems and problems adjusting to life in the Navy, with a history of poor work performance and difficulty interacting with her peers.  An adjustment disorder was diagnosed.  It was recommended in June 1987 that the Veteran be given treatment at an alcohol rehabilitation center.  Alcohol dependence was diagnosed in July 1987.  The Veteran was hospitalized in August and September 1987 for treatment of alcoholism.  The discharge diagnoses were alcohol dependence, prescription drug dependence, and passive dependent personality; the Veteran's problems were noted to have existed prior to service.  The Veteran did not note any psychiatric problems on her January 1989 discharge medical history report, and her psychiatric condition was normal on medical evaluation in January 1989.

According to a March 1994 quadrennial medical history report for the Reserves, the Veteran had had depression in 1977 and 1979; on medical examination in March 1994, the notation was of a history of situational depression without recurrence.  According to a medical history report for May 1997, the Veteran had a history depression in approximately 1980.  

VA treatment records dated in July 1999 noted the Veteran complained of depression for six months.  Neuropsychiatric testing in August 1999 noted that the Veteran's memory complaints appeared to be attributable to emotional adjustment and current stressors.  The assessments in May 2000 included depression.  Diagnoses of depressive disorder, PTSD, and a personality disorder were provided in June 2000.  

According to a June 2000 statement from K. Kabbech, a registered nurse, identified as the Veteran's primary care provider since March 1995, the Veteran had had symptoms of fibromyalgia for the past five years and had developed severe depression.  Also on file is an August 2000 finding of physical disqualification for retention in the Naval Reserve due to depression.

An April 2001 statement from a Vet Center, the Veteran noted sexual harassment and abuse in service.  The diagnoses included clinical depression, attachment disorder, and rule out PTSD.

The Veteran was hospitalized at a VA facility in April 2001 for psychiatric problems.  The discharge diagnoses included major depressive disorder and dysthymic disorder.  A major depressive disorder and an anxiety disorder were diagnosed in June 2001.

VA treatment records for May 2002 reveal diagnoses of a depressive disorder and a history of alcohol dependence.  A depressive disorder, PTSD due to sexual trauma, and a personality disorder were part of the diagnoses in August 2002.  The Veteran underwent a VA psychiatric evaluation in February 2005, which included review of the claims files.  The diagnosis was dysthymia due to personality disorder with cluster B traits. 

According to a January 2010 statement from a Vet Center, the Veteran was treated from January to May 2009 for psychiatric problems with complaints of sexual harassment during service.

The Veteran testified in February 2010 that she had psychiatric problems in service due to sexual harassment and to her difficulty adjusting to life in the service.

VA treatment reports for March 2010 include diagnoses of depression, PTSD, and borderline personality disorder.

On VA psychiatric evaluation in July 2010 the Veteran complained of psychiatric problems and noted several examples of sexual harassment in service.  This evaluation includes a discussion of the Veteran's psychiatric history.  After examining the Veteran and reviewing the claims files, the examiner provided diagnoses of a depressive disorder and a personality disorder.  The examiner, however, concluded that the Veteran did not meet all of the DSM-IV criteria for a diagnosis of PTSD because she did not meet the required avoidance symptoms, as at least three avoidance symptoms are required and she only had one, her feelings of detachment or estrangement from others.

Although the examiner concluded that it was less likely than not that the Veteran's current psychiatric disorders were related to service, it could not be stated without resorting to speculation whether her mental health condition was permanently aggravated by service.  The examiner noted that the Veteran had been hospitalized twice prior to service, which indicated that her symptoms had been severe, at least intermittently.  Her current symptoms were noted to be severe and chronic.  The examiner noted that it was not possible to predict the progression of mental health symptoms had the Veteran not entered service.

Based upon the evidence of record, the Board finds the Veteran does not have PTSD as a result of service.  There is no evidence that her PTSD was manifest prior to active service.  Although there is evidence of depression prior to service, the evidence demonstrates it was situational and not due to a chronic condition.  In fact, the Veteran's psychiatric condition was noted to be normal on discharge medical evaluations from ACTDUTRA in January 1986 and from active duty in January 1989.  According to a March 1994 medical history report, the Veteran had a history of situational depression without recurrence.  A May 1997 medical history report indicated the Veteran had depression in approximately 1980 without apparent recurrence.  A July 1999 report noted she reported a history of depression at that time of only six months.

As a general matter, the separation examination report was generated with a view towards ascertaining the Veteran's then-state of physical fitness; it is akin to a statement of diagnosis or treatment and is therefore of increased probative value, reflecting the Veteran's then state of physical fitness.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Although PTSD was diagnosed prior to July 2010, the diagnoses did not include a discussion of the credibility of the relevant personal assault or the DSM-IV criteria needed for a PTSD diagnosis.  While the July 2010 VA psychiatric evaluation found the Veteran's claims of a personal assault in service to be credible, it was determined, based on examination of the Veteran and review of the claims files, that the Veteran did not have PTSD as a result of this assault.  The Board finds the examiner's opinion to be persuasive.  Consequently, service connection for PTSD is denied.

Due consideration has been given to the hearing testimony and written statements on file in support of the Veteran's PTSD claim.  Although lay persons can provide competent evidence as to their observations, they cannot provide competent evidence to establish the etiology of any current diagnosis, to include whether the Veteran has PTSD is causally related to service.  Based on the above evidence, the Board finds the Veteran's statements that she has PTSD due to service to not be credible.  

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim for service connection for PTSD, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Hiatal Hernia

The Veteran noted frequent indigestion and stomach, liver, or intestinal trouble on her January 1986 medical history report; and resolved gastritis and gastroenteritis was reported in the "physician's summary" on the back of the report.  Her abdomen and viscera, which included any hernia, were normal on examination in January 1986.  According to her January 1989 discharge medical history report, the Veteran had frequent indigestion just during her recent pregnancy; her abdomen and viscera were normal on medical examination in January 1989.  

Service Department medical history reports dated in August 1990, July 1993, and March 1994 do not contain any complaints of gastrointestinal disability, and associated medical evaluations were all normal for abdomen and viscera.

Gastroesophageal reflux disease (GERD) was diagnosed in June 2000.  A hiatal hernia was noted in Bailey Chiropractic records for February 2006.

The Veteran testified at her February 2010 hearing that she was treated for a hiatal hernia in the Reserves in 1998.  

The Veteran indicated on VA compensation and pension evaluation in July 2010 that she had vomiting in service in 1987 or 1988 which was later determined to have been due to a hiatal hernia.  Her current symptoms were heartburn and indigestion.  On examination of the abdomen and gastrointestinal system, there was no hernia, guarding, mass, or tenderness.  GERD was diagnosed.  It was considered less likely as not that the Veteran had a chronic hiatal hernia due to service.  

Although the Veteran is competent to report her gastrointestinal symptoms, she is not competent to opine that she has a hiatal hernia due to service.  There is no evidence of a chronic gastrointestinal disorder, to include a hiatal hernia, in service, including on discharge evaluation in January 1989.  Moreover, the only pertinent medical opinion on file, which is based on a review of the claims files and examination of the Veteran, is against the claim.  Consequently, service connection for a hiatal hernia is denied.  

Although it was contended on behalf of the Veteran in January 2012 that this issue should be remanded for a gastrointestinal evaluation, the Board finds that the issue was addressed by the examiner in July 2010 and that the evidence on file is sufficient for an adequate determination.  The preponderance of the evidence is against the Veteran's claim for service connection for a hiatal hernia.

Burn Scar Of The Right Middle Finger

The Veteran's service treatment records reveal a burn to the right middle finger in July 1987; the assessment was resolving blister of the right middle finger.  There were no pertinent complaints or adverse findings on discharge medical history and examination reports in January 1989.  

The Veteran testified at her hearing in February 2010 that she incurred a burn scar on her right middle finger due to a rope burn in service and that she currently has pain and arthritis in this finger.

According to VA compensation and pension examination in July 2010, there were no residuals of a burn to the right middle finger.  Consequently, the examiner concluded that it was less likely that the Veteran had a chronic burn scar of the right middle finger due to service.

Due consideration has been given to the hearing testimony and written statements on file in support of the Veteran's claim.  She is competent to report her finger symptoms.  Despite the Veteran's complaints of pain and arthritis in the right middle finger, it was noted in service that the burn on this finger was resolving and there is no post-service evidence of a chronic disability.  Moreover, the July 2010 VA opinion, which is the only nexus opinion on file, did not find any residuals and is against the claim.  Consequently, because the Board finds the Veteran's contentions that she has current residual disability from the burn of the right middle finger in service to not be credible, service connection for a burn scar of the right middle finger is denied.  The preponderance of the evidence is against the Veteran's claim for service connection for a burn scar of the right middle finger.

Sleep Disorder

The Veteran complained in May 1987 of difficulty sleeping.  There were no pertinent complaints or findings on discharge medical history and medical evaluation reports in January 1989.  

There are periodic complaints of sleep problems in the post-service treatment records on file, but no diagnosis of a sleep disorder.

The Veteran testified at her February 2010 hearing that she has had difficulty sleeping since service.

After review of the claims files and evaluation of the Veteran on VA compensation and pension evaluation in July 2010, it was concluded that there was no evidence of sleep apnea and that it was less likely as not that the Veteran had a chronic sleep disorder due to service.  
Although the Veteran is competent to report her sleep symptoms, she is not competent to opine that she has a sleep disorder due to service.  Neither her service treatment reports nor the post-service medical evidence reveal a diagnosis of a sleep disorder.  In fact, the July 2010 VA evaluation did not find a sleep disorder, including sleep apnea.  There is no nexus opinion in favor of the claim.  Consequently, service connection for a sleep disorder is denied.  The preponderance of the evidence is against the Veteran's claim for service connection for a sleep disorder.

Hordeolum Of The Right Eyelid

The Veteran complained in November 1987 of edema and pain of the upper eyelid, and hordeolum of the right eye was diagnosed.  There were no subsequent complaints or findings involving the right eyelid in service, including on discharge medical history and medical evaluation reports in January 1989.  

The post-service medical evidence does not contain any complaints or findings of hordeolum of the right eyelid, including on medical history and evaluation reports in August 1990, July 1993, and March 1994.  A June 2000 CT of the eye revealed no evidence of any intraorbital metallic foreign body.

The Veteran testified at her February 2010 hearing that she has a right eye problem due to a foreign object.

On VA examination in July 2010 that there was no abnormality of the fundus, lids, eyebrows, and conjunctivae.  It was noted, however, that a specialist eye examination was indicated.

Although the Veteran is competent to report her eyelid symptoms, she is not competent to opine that she currently has hordeolum of the right eyelid due to service.  While there is a diagnosis in November 1987 of hordeolum of the right eyelid, there is no indication of subsequent treatment or diagnosis later in service, at discharge in January 1989, or after service.  Upon VA evaluation in July 2010 there was no evidence of abnormality.  Consequently, service connection for hordeolum of the right eyelid is denied.  

Although it was contended on behalf of the Veteran in January 2012 that this issue should be remanded to the RO for an eye examination, as noted by the VA examiner in July 2010, there is no indication of any eyelid problem after service and the July 2010 evaluation includes specific findings involving the Veteran's eyelids.  Consequently, remanding this issue for an eye examination is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for hordeolum of the right eyelid, the doctrine of reasonable doubt is not for application.  

Hypertension

Hypertension means persistently high arterial blood pressure, and by some authorities, the threshold for high blood pressure is a reading of 140/90.  See Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

As such, specific medical testing is required to confirm the presence of hypertension, and it is not the type of condition which is subject to lay observation without this testing.  In addition, under the VA Schedule for Rating Disabilities a 10 percent rating is assigned for hypertension where diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more or for an individual with a history of diastolic pressure of 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

Blood pressure readings in service were all within the VA definition of normal, with readings on discharge examination in January 1989 of 104/62.  The Veteran noted on her January 1989 discharge medical history report that she had low blood pressure.  She also noted low blood pressure on a March 1994 medical history report.  Her blood pressure in March 1994 was 108/78.

A history of hypertension was noted in VA treatment records dated in August 2002.  A diagnosis of hypertension, well controlled, was provided in May 2004.  A diagnosis of hypertension, in good control, was provided in September 2006.  No opinions as to etiology were provided.

The Veteran testified at her February 2010 hearing that she was treated for hypertension after service discharge.  

Although a diagnosis of hypertension was provided on VA evaluation in July 2010, the examiner concluded that it was less likely as not causally related to service because there was no evidence of disability in service, including upon discharge examination in January 1989.

The Board notes that as a layperson the Veteran is not competent to opine on whether she has hypertension and whether it is due to service.  In fact, in service she report she had low blood pressure.  She testified in February 2010 that her hypertension did not begin until after service.  Moreover, the initial medical evidence of hypertension in this case was not provided until August 2002, which is several years after service discharge.  The only relevant nexus opinion on file, in July 2010, is against the claim.  Consequently, service connection for hypertension is denied.  The preponderance of the evidence is against the Veteran's claim for service connection for hypertension.

Arthritis Of Multiple Joints

The Veteran complained in October 1985 of pain in her feet.  A diagnosis of rule out moderate pes cavus was provided.  Acute low back pain was noted in March 1987 and the examiner's impression was muscle spasm secondary to overuse.  The assessment later in March 1987 was musculoskeletal strain, resolving.  The Veteran complained in November 1987 of low back pain after shoveling mud; the assessment was mild strain of the cervical and thoracic spine.  The Veteran's January 1989 discharge medical history report revealed a history of a pulled muscle in the back in March 1987 without sequelae.

A June 1990 medical report from Dr. J. H. Burnham noted X-rays taken in April 1989 showed postural and kinetic changes of the cervical and lumbar spine suggesting some degree of paraspinal muscle spasms.  There was alteration of the disc spacing at L4-L5 suggesting possible discopathy.

The Veteran did not complain of joint disability on service department medical history reports dated in August 1990, July 1993, and March 1994.  The associated medical examinations are normal for the upper and lower extremities, the spine, and the feet.   

Treatment records dated in December 1993 noted the Veteran injured her left wrist in October 1993 and had pain on movement.  X-rays of the wrist were normal.  The examiner's impression was probable extensor tendon mechanism injury.

A May 1995 VA Memorandum noted the Veteran's history included a reference to a motor vehicle accident in 1989 during which she sustained right shoulder and upper back injuries.  X-rays in May 1995 revealed a normal cervical spine and facet sclerosis at L5-S1.

VA treatment records dated in August 1998 show the Veteran complained of pain in the right shoulder, knee, finger, wrist, elbow, and back.  It was noted that her problems might be related to her work as a boatswain's mate.  The assessments in May 2000 included right knee, rule out degenerative joint disease, and bilateral foot pain.  

Later in May 2000, it was noted that the Veteran had right knee pain for several months without recent trauma, but with a previous knee injury.  Magnetic resonance imaging (MRI) of the cervical spine in June 2000 showed a defect at C5-C6, probably a diffuse bulge of the disc annulus.  Pes cavus was noted on podiatry examination in July 2000.

VA treatment reports reveal that X-rays of the knees in March 2002 were within normal limits.  Huntsville Hospital records for August 2003 reveal that X-rays of the right shoulder were within normal limits.  The assessments on VA treatment records for May 2004 included right knee pain.

Treatment records from January to May 2006 from Bailey Chiropractic included musculoskeletal pain.  The assessment on VA treatment records for September 2006 included fibromyalgia with probable component of osteoarthritis.

The Veteran testified in February 2010 that she has had musculoskeletal pain since service.

VA treatment records for March 2010 include a diagnosis of knee arthralgia.

On VA evaluation in July 2010 the Veteran complained of joint pain.  After review of the claims file and examination, the examiner summarized the current musculoskeletal system findings and X-ray findings involving the joints and concluded that any arthritis of the musculoskeletal system was less likely causally related to service because there was no evidence of a chronic disorder during service or pertinent complaints or findings on discharge medical history and medical evaluation in January 1989.  Her musculoskeletal strains in service were considered to have resolved.

Based upon the evidence of record, the Board finds the Veteran complained of spine pain in 1987 and that a diagnosis of mild strain was provided.  There were no additional musculoskeletal complaints in service, however, and the Veteran's upper and lower extremities, spine, and feet were normal on discharge medical evaluation in January 1989.  In fact, the examiner at that time noted she had pulled a muscle in her back in March 1987 without sequelae.  Moreover, it was concluded on VA evaluation in July 2010, based on review of the claims files and examination of the Veteran, that the Veteran did not have chronic arthritis of any joint due to service.  Consequently, service connection for arthritis of the neck, knees, feet, hands, wrists, elbows, and right shoulder is denied.

The Board has considered the Veteran's hearing testimony and the written statements on file in its decision.  The Veteran is competent to report her complaints of joint pain.  However, because there is no evidence of arthritis in service or within a year of discharge and because the July 2010 nexus opinion, which was based on a review of the claims files and examination of the Veteran, is against the claim, the Board does not find the lay contentions to be credible.  The objective evidence of record does not substantiate her allegations.  Consequently, the preponderance of the evidence is against the claims, and the claims for service connection for arthritis of the neck, knees, feet, hands, wrists, elbows, and right shoulder are denied.















	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for PTSD is denied.

Service connection for a hiatal hernia is denied.

Service connection for hypertension is denied.

Service connection for a burn scar of the right middle finger is denied.

Service connection for a sleep disorder is denied.

Service connection for a hordeolum of the right eyelid is denied.

Service connection for arthritis of the cervical spine is denied.

Service connection for arthritis of the knees is denied.

Service connection for arthritis of the feet is denied.

Service connection for arthritis of the hands is denied.

Service connection for arthritis of the wrists is denied.

Service connection for arthritis of the elbows is denied.

Service connection for arthritis of the right shoulder is denied.


REMAND

As noted above, private X-rays of the lumbar spine in April 1989, which is during service, showed alteration of the disc spacing at L4-L5 suggesting possible discopathy.  Although X-rays of low back in July 2010 showed mild discogenic degenerative change at L4-L5 and L5-S1 with facet arthropathy, the examiner did not link the Veteran's arthritis of the lumbar spine to service.  However, the July 2010 opinion does not include a discussion of the April 1989 findings.

With respect to claim for service connection for tinnitus, although tinnitus has been diagnosed since service discharge, this disorder were not specifically addressed by the July 2010 VA opinion.  Consequently, a nexus opinion has not been obtained. 

According to a June 2000 statement from a register nurse who had seen the Veteran since March 1995, the Veteran had had symptoms of fibromyalgia over the previous five years and the condition was initially diagnosed in service.  A February 2001 VA treatment report includes a notation of a medical history of fibromyalgia secondary to anthrax exposure.  Although fibromyalgia was diagnosed on VA evaluation in July 2010, and the VA examiner concluded that the Veteran did not have fibromyalgia or residuals of anthrax vaccine due to service, the above findings were not discussed in the opinion.  Consequently, clarification is warranted.  The Board also notes that the evidence indicates the Veteran's depression may be related to fibromyalgia.  Therefore, appellate review of the service connection issue for a psychiatric disorder other than PTSD is deferred pending development of this matter.

Finally, with respect to the claim for service connection for UTI, the Board notes that there are notations of recurrent UTI in service and after final discharge.  Although UTI were noted on VA evaluation in July 2010, it does not appear that a genitourinary evaluation with urinalysis was obtained to determine if the Veteran continues to have problems with UTI.  Consequently, additional development is also warranted on this issue.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Court has held that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The Court has held, however, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated her for a psychiatric disorder other than PTSD, fibromyalgia, tinnitus, UTI, or residuals of anthrax vaccine since July 2010, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  After the above has been completed, the AMC/RO must arrange for review of the Veteran's claims files by the VA health care provider who evaluated her in July 2010 for clarification involving the issues of service connection for fibromyalgia, residuals of anthrax vaccine, and arthritis of the lumbar spine.  If this health care provider is not available, the review will be conducted by another appropriate health care provider.  The claims folder must be made available and reviewed by the health care provider.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the reviewer for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated.  The reviewer must provide an opinion on whether the Veteran currently has fibromyalgia, to include as a residual of anthrax vaccine, due to service.  The resulting opinion must discuss the findings in the June 2000 nurse's statement and the February 2001 VA treatment report referred to above, to include why these findings are incorrect if it is so concluded.  The reviewer will also provide an opinion on whether the Veteran has arthritis of the lumbar spine due to service in light of the April 1989 X-ray findings showing possible discopathy.

b. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  

c. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

d. If the reviewer concludes that additional examination is necessary to provide the above opinion, an examination will be conducted.  

e. If an examination is conducted, any necessary tests or studies must be performed, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  All findings and conclusions will be set forth in a legible report.  A rationale must be offered for all conclusions.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  The AMC/RO will also arrange for examination of the Veteran by an appropriate health care provider to determine the etiology of any current UTI.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether it is as likely as not (i.e. a 50 percent probability or greater) that any UTI found is causally related to service.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she will so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and then will obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  The AMC/RO must also arrange for examination of the Veteran by an appropriate health care provider to determine the etiology of her tinnitus.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether it is as likely as not (i.e. a 50 percent probability or greater) that her tinnitus is causally related to exposure to acoustic trauma in service, to include due to the use of pneumatic tools.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she will so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and then will obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

5.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

6.  The AMC/RO will notify the Veteran that it is her responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an aforementioned examination, documentation needs to be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

7.  Thereafter, the RO will consider all of the evidence of record and re-adjudicate the Veteran's claims for service connection for a psychiatric disorder other than PTSD, fibromyalgia, residuals of anthrax vaccine, UTI, and tinnitus.  If any of the benefits sought on appeal remains denied, the Veteran and her representative will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of these claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


